CHASE, J.
(concurring). The statement of the trustee was not made contemporaneously with the acts threin mentioned. It was not, therefore, a part of the res gestae, and it does not in any way relate to a matter of public interest. It is a private document, the admissions in which are competent evidence against the maker, but not ordinarily ev'dptice against a stranger to it. At the time it was made there was no dispute about the amount that the trustee had received from the executors of the Shoemaker estate. He had’ receipted therefor, but had transferred the legal title to the personal and real property so received by him. The trustee was in ill health, and about to depart from this country, to which it was doubtful whether he would ever return; and the statement was made by him in explanation of acts on his part in disregard of the trust, and essentially in his interest. The statements relating to the securities that had been transferred or purchased and held in the name of his wife were not incidental to the admissions of the trustee against his interest. Such statements constituted the material part of the paper, and the statements against the interests of the trustee were incidental thereto. To allow such a statement as affirmative evidence against a person not a party thereto, and who had never seen or acquiesced therein, would extend an exception to the admissibility of hearsay evidence beyond any case that has come to my notice, and would make a dangerous precedent. Such a statement does not come within the rule stated in article 28 of Stephen’s Digest of Evidence, mentioned in the opinion at Special Term.
CHESTER, J., dissents.